Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 4, and 7-21 are pending and examined. Claims 2, 5, and 6 are canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "tool for removing a cover cap of a connection port of the fluid storage vessel" of Claim 9 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Specification
The instant Specification includes multiple instances of British spelling, for instance “sterilising”, “sterilise” in Pg. 3, Lns. 25-26, and “analysing” in Pg. 3, Lns. 30-34. These spellings should be corrected throughout the appropriate American spelling: “sterilizing”, “sterilize”, and “analyzing”, respectively.
	Appropriate correction is required.
Claim Objections
Claims 1, 7, 8, 10, and 15-17 are objected to because of the following informalities:  
	Claim 1, Ln. 15 includes the following British spellings: "sterilising", "sterilise". These spellings should be corrected to the appropriate American spelling: “sterilizing”, sterilize”, respectively.
	Claim 7, Ln. 1 recites, “The automated transport unit claim 1”, which is grammatically incorrect. The limitation should read as “The automated transport unit of claim 1” to be grammatically correct.

	Claim 8, Ln. 2 recites “and or a dissolved oxygen measuring device”, which is grammatically incorrect. The limitation should read as “and/or a dissolved oxygen measuring device” to be grammatically correct.
	Claim 10 recites, “The automated transport unit of claim1”. In this case, “claim” and “1” should be two separate words to be grammatically correct.
	Claim 15, Ln. 16 includes the following British spellings: "sterilising", "sterilise". These spellings should be corrected to the appropriate American spelling: “sterilizing”, sterilize”, respectively.
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a tool for removing a cover cap of a connection port of the fluid storage vessel" in claim 9. The claim limitation uses the generic placeholder “tool”, coupled with the functional language “for removing a cover cap of a connection port of the fluid storage vessel”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites "a tool for removing a cover cap of a connection port of the fluid storage vessel". However, Pg. 4 Lns. 1-2, and Pg. 9 Lns. 31-33 of the instant Specification merely recap Claim 9 without providing any additional structure that appears capable of removing a cover cap. Further, the tool is not shown in Fig. 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a tool for removing a cover cap of a connection port of the fluid storage vessel” in Claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 9, Ln. 2 recites “a connection port”. However, it is unclear if this connection port is the same as the connection port recited in Claim 1, or a different connection port. For purposes of compact prosecution, the above limitation has been examined as “the connection port”.
Claim 15, Lns. 7-8 recite “a fluid storage vessel…a fluid storage vessel”. However, it is unclear if this fluid storage vessel is the same as the fluid storage vessel recited in Ln. 2 of Claim 15, or a different fluid storage vessel. For purposes of compact prosecution, the above limitation has been examined as “the fluid storage vessel…the fluid storage vessel”.
Claims 16-21 are rejected as dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yagci et al. (US Pub. No. 2014/0373747; hereinafter Yagci; already of record on the IDS received 2/6/2019) in view of Rechtsteiner et al. (US Pat. No. 4,047,547; hereinafter Rechtsteiner).

Regarding claim 1, Yagci discloses an automated transport unit for use in a laboratory environment ([0002]). The automated transport unit comprises: 
	a drive mechanism for moving the automated transport unit ([0079]-[0080], the carrier includes drive mechanisms to drive the carrier forward or backward on the track). 
	A control system for controlling operation of the automated transport unit ([0090], a controller sends routing instructions to the carrier). 
	A power supply for powering the automated transport unit ([0124], see Fig. 7 at replaceable battery pack 708 for automation system carrier). 
	A storage compartment configured to hold a material obtained from a fluid storage vessel and/or to be delivered to a fluid storage vessel ([0061], carriers can carry fluids such as patient samples in test tubes, vials, cuvettes, etc.).  
	Yagci further discloses that: 
	the automated transport unit further comprises a material transfer device configured to extract material from the fluid storage vessel and/or add material to the fluid storage vessel ([0050]-[0051], a testing station can extract a portion of a sample to perform tests or assays using pipettes).
	Yagci fails to explicitly disclose that:
the storage compartment further comprises a biological safety compartment suitable for the storing and containment of biological material in an aseptic manner;
the material transfer device is arranged to maintain the sterility of the fluid storage vessel; and
the automated transport unit further comprises a sterilizing device configured to sterilize a connection port of the fluid storage vessel prior to extracting material from the fluid storage vessel and/or adding material to the fluid storage vessel.
	Rechtsteiner is in the analogous field of sample delivery in an aseptic environment (Rechtsteiner Col. 1 Lns. 9-13). Rechtsteiner teaches a storage compartment that includes a compartment for storing biological material in an aseptic manner (Rechtsteiner Col. 2 Ln. 43-Col. 3 Ln. 42, an aseptic storage tank is filled with sterile product, and passes sterile product to a sample container without interrupting or destroying asepsis). A material transfer device is arranged to maintain the sterility of a fluid storage vessel (Rechtsteiner Col. 2 Ln. 43-Col. 3 Ln. 42, liquid chemical sterilant is applied to a sample port and valve system of an aseptic filled tank in order to sterilize the pathway leading from the aseptic filled tank to a sample container). A sterilizing device is configured to sterilize a connection port of the fluid storage vessel prior to extracting material from the vessel and/or adding material to the fluid storage vessel (Rechtsteiner; Col. 2 Ln. 43-Col. 3 Ln. 42, Col. 12 Lns. 31-35, a chemical sterilant is sprayed on the ports and valves, the spray coming from a sterilizing device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage compartment in the automated transport unit of Yagci to comprise a compartment for storing biological material in an aseptic manner as in Rechtsteiner, as Rechtsteiner teaches that aseptic storage will prevent the material contained therein from being contaminated by contaminants such as micro-organisms (Rechtsteiner Col. 1 Lns. 14-43). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material transfer device and the fluid storage vessel in the (Rechtsteiner Col. 1 Lns. 14-43). Still further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automated transport unit and the fluid storage vessel of Yagci to comprise a sterilizing device configured to sterilize a connection port of the fluid storage vessel prior to extracting material from the fluid storage vessel and/or adding material to the fluid storage vessel as in Rechtsteiner, as Rechtsteiner teaches that a spray of sterilant is effective to sterilize ports and valves involved in a fluid transfer operation from a storage tank to a sample container, thereby ensuring that the fluid remains aseptic during the transfer process (Rechtsteiner; Col. 2 Ln. 43-Col. 3 Ln. 42, Col. 12 Lns. 31-35), and, as previously mentioned, keeping a fluid aseptic will prevent the fluid therein from being contaminated by contaminants such as micro-organisms (Rechtsteiner Col. 1 Lns. 14-43).
	Note: The instant Claims contain a large amount of functional language (ex: “for moving…”, “for controlling…” “suitable for…”, “configured to…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 7, modified Yagci discloses the automated transport unit of claim 1. Modified Yagci further discloses the automated transport unit further comprising an analyzing device for analyzing material obtained from the fluid storage vessel (Yagci [0050]-[0051], a testing station can extract a portion of a sample to perform tests or assays using pipettes).

Regarding claim 10, modified Yagci discloses the automated transport unit of claim 1. Modified Yagci further discloses that the automated transport unit further comprises a detector for detecting if movement of the automated transport unit is blocked ([0103], carrier includes a collision detection system that includes sensors at the front or back of the carrier to determine if it is getting close to another carrier).

Regarding claim 11, modified Yagci discloses the automated transport unit of claim 1. Modified Yagci further discloses that the automated transport unit further comprises a treatment apparatus configured to perform a treatment on material obtained from the fluid storage vessel and/or to be delivered to the fluid storage vessel and, optionally, wherein the treatment apparatus is configured to perform a dilution or acidification of material obtained from the fluid storage vessel and/or to be delivered to a the fluid storage vessel ([0059], dilution/ISE electrolyte and high-volume chemistry station 130, see Fig. 1).

Regarding claim 13, modified Yagci discloses the automated transport unit of claim 1. Modified Yagci further discloses that the storage compartment is removable from the automated transport unit (Yagci [0147], the carrier includes slots to hold a tube).

Regarding claim 14, modified Yagci discloses the automated transport unit of claim 1. Modified Yagci further discloses that the storage compartment is configured to be loaded onto and/or unloaded from the automated transport unit at one or more stations (Yagci [0147], the carrier includes slots to hold a tube, and the tubes are therefore capable of being loaded onto and/or unloaded from the unit at one or more stations. Further, [0044] teaches moving sample containers/vessels into or out of trays, racks, carriers, pucks and/or storage locations).

Regarding claim 15, Yagci discloses a system ([0002]). The system comprises: 
	an automated transport unit ([0002]), comprising: 
	a drive mechanism for moving the automated transport unit ([0079]-[0080], the carrier includes drive mechanisms to drive the carrier forward or backward on the track). 
	A control system for controlling operation of the automated transport unit ([0090], a controller sends routing instructions to the carrier).  
	A power supply for powering the automated transport unit ([0124], see Fig. 7 at replaceable battery pack 708 for automation system carrier). 
	A storage compartment configured to hold a material obtained from the fluid storage vessel and/or to be delivered to the fluid storage vessel ([0061], carriers can carry fluids such as patient samples in test tubes, vials, cuvettes, etc.). 
	Yagci further discloses that: 
([0050]-[0051], a testing station can extract a portion of a sample to perform tests or assays using pipettes).
	Yagci fails to explicitly disclose:
a fluid storage vessel;
the storage compartment further comprises a biological safety compartment suitable for the storing and containment of biological material in an aseptic manner;
the material transfer device being arranged to maintain the sterility of the fluid storage vessel; and 
the automated transport unit further comprising a sterilizing device configured to sterilize a connection port of the fluid storage vessel prior to extracting material from the fluid storage vessel and/or adding material to the fluid storage vessel; 
wherein the automated transport unit is configured to extract material from the fluid storage vessel and/or deliver material to the fluid storage vessel.
	Rechtsteiner is in the analogous field of sample delivery in an aseptic environment (Rechtsteiner Col. 1 Lns. 9-13). Rechtsteiner teaches a fluid storage vessel (Rechtsteiner Col. 2 Ln. 43-Col. 3 Ln. 42, an aseptic storage tank is filled with sterile product, and passes sterile product to a sample container without interrupting or destroying asepsis). A storage compartment that includes a compartment for storing biological material in an aseptic manner (Rechtsteiner Col. 2 Ln. 43-Col. 3 Ln. 42). A material transfer device is arranged to maintain the sterility of a fluid storage vessel (Rechtsteiner Col. 2 Ln. 43-Col. 3 Ln. 42, liquid chemical sterilant is applied to a sample port and valve system of an aseptic filled tank in order to sterilize the pathway leading from the aseptic filled tank to a sample container). A sterilizing device is configured to sterilize a connection port of the fluid storage vessel prior to extracting material from the vessel and/or adding material to the fluid storage vessel (Rechtsteiner; Col. 2 Ln. 43-Col. 3 Ln. 42, Col. 12 Lns. 31-35, a chemical sterilant is sprayed on the ports and valves, the spray coming from a sterilizing device). A transport unit that is configured to extract material from the fluid storage vessel and/or deliver material to the fluid storage vessel (Rechtsteiner Col. 2 Ln. 43-Col. 3 Ln. 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yagci to include a fluid storage vessel as in Rechtsteiner, as Rechtsteiner teaches that a fluid storage vessel can be used to aseptically store bulk material (Rechtsteiner Col. 1 Lns. 9-13). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage compartment in the system of Yagci to comprise a compartment for storing biological material in an aseptic manner as in Rechtsteiner, as Rechtsteiner teaches that aseptic storage will prevent the material contained therein from being contaminated by contaminants such as micro-organisms (Rechtsteiner Col. 1 Lns. 14-43). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material transfer device in the system of Yagci so that the material transfer device is arranged to maintain the sterility of the fluid storage vessel as in Rechtsteiner, as Rechtsteiner teaches as previously mentioned that aseptic storage will prevent the material (Rechtsteiner Col. 1 Lns. 14-43). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automated transport unit in the system of Yagci to comprise a sterilizing device configured to sterilize a connection port of the fluid storage vessel prior to extracting material from the fluid storage vessel and/or adding material to the fluid storage vessel as in Rechtsteiner, as Rechtsteiner teaches that a spray of sterilant is effective to sterilize ports and valves involved in a fluid transfer operation from a storage tank to a sample container, thereby ensuring that the fluid remains aseptic during the transfer process (Rechtsteiner; Col. 2 Ln. 43-Col. 3 Ln. 42, Col. 12 Lns. 31-35), and, as previously mentioned, keeping a fluid aseptic will prevent the fluid therein from being contaminated by contaminants such as micro-organisms (Rechtsteiner Col. 1 Lns. 14-43). Still further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automated transport unit in the system of Yagci to be configured to extract material from the fluid storage vessel and/or deliver material to the fluid storage vessel as in Rechtsteiner, as Rechtsteiner teaches that as previously mentioned that a fluid storage vessel can be used to aseptically store bulk material (Rechtsteiner Col. 1 Lns. 9-13).

Regarding 16, modified Yagci discloses the system of claim 15. Modified Yagci further discloses that the system further comprises an analyzing station, wherein the automated transport unit is configured to transport material to the analyzing station for analysis of the (Yagci [0050]-[0051], a testing station can extract a portion of a sample to perform tests or assays using pipettes).

Regarding claim 17, modified Yagci discloses the system of claim 16. Modified Yagci further discloses the fluid storage vessel, analyzing station, and automated transport unit (see Claim 16 above at Yagci teaching an analyzing station in [0050]-[0051], and Claim 15 above at Yagci teaching an automated transport unit in [0002], and Rechtsteiner teaching a fluid storage vessel in Col. 2 Ln. 43-Col. 3 Ln. 42). 
	Modified Yagci fails to explicitly disclose that the fluid storage vessel and analyzing station are coded so that the automated transport unit can verify its location.
	However, Yagci teaches coding positions on a track so that an automated transport unit can verify its location (Yagci [0090], a track is encoded with optical markers that indicate the current section of the track, like virtual highway signs or mile markers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid storage vessel, analyzing station, and automated transport unit in the system of modified Yagci to include coding so that the automated transport unit can verify its location with respect to the fluid storage vessel and analyzing station as in Yagci, as Yagci teaches that this coding will provide synchronization information to the automated transport unit to reckon its current trajectory (Yagci [0090]).

Regarding claim 18, modified Yagci discloses the system of claim 15. Modified Yagci further discloses that the system further comprises a guidance system for guiding the (Yagci; [0080], guide portion 266 on carrier 250 allows carrier to follow a rail track between decision points, see Fig. 4A).

Regarding claim 19, modified Yagci discloses the system of claim 18. Modified Yagci further discloses that the guidance system is one or more of a rail track, a wired controller and a wireless controller (Yagci; [0080], see Fig. 4A).

Regarding claim 20, modified Yagci discloses the system of claim 15. Modified Yagci further discloses that the system further comprises a recharging station for recharging the power supply of the automated transport unit ([0126]).


Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yagci in view of Rechtsteiner, further in view of Cannizzaro et al. (US Pub. No. 2007/0128087; hereinafter Cannizzaro).

Regarding claim 3, modified Yagci discloses the automated transport unit of claim 1. Modified Yagci further discloses the material transfer device (see Claim 1 above at Yagci teaching a material transfer device in [0050]-[0051]).
	Modified Yagci fails to explicitly disclose that wherein the material transfer device further comprises a pump or syringe configured to remove material from the fluid storage vessel and/or add material into the fluid storage vessel.
(Cannizzaro [0001]-[0002]). Cannizzaro teaches a pump configured to remove material from a fluid storage vessel and/or add material into a fluid storage vessel (Cannizzaro [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material transfer device in the automated transport unit of modified Yagci to be a pump configured to remove material from a fluid storage vessel and/or add material into a fluid storage vessel as in Cannizzaro, as Cannizzaro teaches that pumps can be used as a controlled means for transporting fluids in a system (Cannizzaro [0022]).

Regarding claim 21, modified Yagci discloses the system of claim 15. Modified Yagci further discloses the fluid storage vessel (see Claim 15 above at Rechtsteiner teaching the fluid storage vessel in Col. 2 Ln. 43-Col. 3 Ln. 42).
	Modified Yagci fails to explicitly disclose that the fluid storage vessel is a reaction vessel or a bioreactor.
	Cannizzaro teaches a fluid storage vessel that is a bioreactor (Cannizzaro [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid storage vessel in the system of modified Yagci to be a bioreactor as in Cannizzaro, as Cannizzaro teaches that bioreactors should be sampled periodically to ensure that the reaction is producing the desired chemical compounds (Cannizzaro [0002]), and sterility must be maintained during the sampling of the bioreactors (Cannizzaro [0006]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yagci in view of Rechtsteiner, further in view of Riether et al. (US Pub. No. 2015/0276777; hereinafter Riether).

Regarding claim 4, modified Yagci discloses the automated transport unit of claim 1. Modified Yagci further discloses the storage compartment (see Claim 1 above at Yagci teaching the storage compartment in [0061]).
	Modified Yagci fails to explicitly disclose that the storage compartment further comprises a temperature controlled area configured to store material during transit.
	Riether is in the analogous field of sample transportation between stations (Riether [0004]). Riether teaches a storage compartment that comprises a temperature controlled area configured to store material during transit (Riether [0004], the transport device receives a sample container and contains a cooling device to cool the sample container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage compartment of modified Yagci to comprise a temperature controlled area configured to store material during transit as in Riether, as Riether teaches that controlling the temperature of the sample during transit will slow down chemical processes, delaying undesirable chemical modifications which may distort a future analysis result (Riether [0017]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yagci in view of Rechtsteiner, further in view of Quinn (US Pub. No. 2009/0311772).

Regarding claim 8, modified Yagci discloses the automated transport unit of claim 7. Modified Yagci further discloses the analyzing device (see Claim 7 above at Yagci teaching the analyzing device in [0050]-[0051]).
	Modified Yagci fails to explicitly disclose that the analyzing device further comprises a pH measuring device and/or a dissolved oxygen measuring device.
	Quinn is in the analogous field of sample transportation (Quinn [0012], the sample removal system may periodically transport test samples to a test container for analysis). Quinn teaches an analyzing device that comprises a pH measuring device and/or a dissolved oxygen measuring device (Quinn [0125]-[0127], the test mechanism of the micro refinery may comprise a pH sensor or a dissolved oxygen sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analyzing device of modified Yagci to comprise a pH measuring device and/or a dissolved oxygen measuring device as in Quinn, as Quinn teaches that a pH sensor and dissolved oxygen sensor can be used to ensure that a reaction in the fluid storage vessel is taking place at optimal conditions (Quinn [0125]-[0127]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yagci in view of Rechtsteiner, further in view of Nodin et al. (US Pub. No. 2014/0150924; hereinafter Nodin).

Regarding claim 9, modified Yagci discloses the automated transport unit of claim 1.
	Modified Yagci fails to explicitly disclose that the automated transport unit further comprises a tool for removing a cover cap of the connection port of the fluid storage vessel.
(Nodin [0001]). Nodin teaches a tool for removing a cover cap of a connection port of a fluid storage vessel (Nodin; [0072], see Fig. 2a at stationary unlocking means 60 for detaching removable cover 28 from container 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automated transport unit of modified Yagci to include a tool for removing a cover cap of a connection port of a fluid storage vessel as in Nodin, as Nodin teaches that providing a tool for sealing and unsealing a connection port can allow for the aseptic transfer of a product between containers (Nodin; [0072], see Fig. 2a, [0018]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yagci in view of Rechtsteiner, further in view of Higashihara et al. (US Pub. No. 2009/0004063; hereinafter Higashihara).

Regarding claim 12, modified Yagci further discloses the automated transport unit of claim 1. Modified Yagci further discloses the storage compartment (see Claim 1 above at Yagci teaching the storage compartment in [0061]).
	Modified Yagci fails to explicitly disclose that the storage compartment is a centrifuge tube or a disposable syringe.
	Higashihara is in the analogous field of sample transportation (Higashihara [0009]). Higashihara teaches a disposable syringe as a storage compartment (Higashihara [0009], material is transferred into or out of a syringe, and the syringe is disposed of robotically). It (Higashihara; [0009], [0076]).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Roberts (US Pub. No 2006/0210422) teaches an apparatus for transferring sterile fluids from a first container to a second container, and means for maintaining the sterility of the fluid ([0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798